UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1365



MODESTO SANTIAGO ALLASI,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-194-363)


Submitted:   November 19, 2003         Decided:     December 16, 2003


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Antoinette J. Rizzi, LAW OFFICES OF ANTOINETTE J. RIZZI, Falls
Church, Virginia, for Petitioner.    Peter D. Kiesler, Assistant
Attorney General, David V. Bernal, Assistant Director, Ernesto H.
Molina, Jr., Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Modesto    Santiago      Allasi,   a   native   and     citizen   of   Peru,

petitions for review of an order of the Board of Immigration

Appeals denying his application for adjustment of status.                 We have

reviewed the administrative record and the Board’s order and

conclude that substantial evidence supports the Board’s finding

that Allasi is statutorily ineligible for the relief sought. See 8

U.S.C. § 1105a(a)(4) (1994);* Matter of Namio, 14 I. & N. Dec. 412,

414 (BIA 1973).

       We accordingly deny the petition for review. We dispense with

oral       argument   because    the   facts    and    legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 PETITION DENIED




       *
       We note that 8 U.S.C. § 1105a(a)(4) was repealed                   by the
Illegal Immigration Reform and Immigrant Responsibility Act               of 1996
(IIRIRA) effective April 1, 1997.       Because this case                 was in
transition at the time the IIRIRA was passed, 8                            U.S.C.
§ 1105a(a)(4) is still applicable here under the terms                    of the
transitional rules contained in § 309(c) of the IIRIRA.


                                          2